ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_01_FR.txt.                                                                                                      495




                                DÉCLARATION DE M. LE JUGE TOMKA

                [Texte original en français]

                   Accord de Genève en tant qu’instrument visant le règlement pacifique du
                différend — Pouvoir du Secrétaire général de l’Organisation des Nations Unies
                — Compétence ratione materiae portant sur le différend relatif à la frontière —
                Question de la validité de la sentence arbitrale de 1899 se prêtant à un règlement
                judiciaire — Effet utile du paragraphe 2 de l’article IV de l’accord de Genève.

                   Bien qu’ayant souscrit aux conclusions de la Cour, je souhaiterais for-
                muler certaines observations sur cette affaire quelque peu inhabituelle.
                   1. L’accord de Genève n’est pas un compromis classique par lequel les
                parties prient la Cour de régler un différend particulier qui les oppose. Le
                paragraphe 2 de son article IV ne constitue pas non plus une clause com-
                promissoire classique prévoyant le règlement par la Cour des différends
                qui pourraient se faire jour à l’avenir entre les Parties. Quoi qu’il en soit,
                l’accord de Genève n’en demeure pas moins un instrument visant le règle-
                ment pacifique du différend opposant les Parties, ainsi que l’indique son
                intitulé, qui se lit comme suit : « Accord tendant à régler le différend entre
                le Venezuela et le Royaume-Uni de Grande-­        Bretagne et d’Irlande du
                Nord relatif à la frontière entre le Venezuela et la Guyane britannique » 1.
                L’accord prévoit un ensemble de procédures et de mécanismes en vue de
                régler le différend qui oppose le Venezuela et le Guyana. Il confère au
                Secrétaire général de l’Organisation des Nations Unies un rôle particu-
                lier — rôle que ce dernier a accepté d’assumer le 4 avril 1966 2 —
                en ­l’autorisant à choisir, dans les conditions énoncées au paragraphe 2
                de l’article IV, le moyen de règlement pacifique à cet effet. Quoiqu’inha-
                bituel, un tel rôle n’est pas sans précédent dans la pratique internatio-
                nale 3.
                   2. Je souscris à la conclusion de la Cour selon laquelle les Parties, en
                concluant l’accord de Genève, ont consenti à sa compétence dans l’hypo-
                thèse où le Secrétaire général de l’Organisation des Nations Unies, dans
                l’exercice du pouvoir qu’il tient du paragraphe 2 de l’article IV dudit ins-
                trument, la retiendrait comme moyen de règlement du différend.
                   3. La compétence ratione materiae de la Cour, qui est fondée sur l’ac-
                cord de Genève, porte sur le différend relatif à la frontière. Là encore,

                     1
                     Nations Unies, Recueil des traités (RTNU), vol. 561, p. 328.
                     2
                     Lettres en date du 4 avril 1966 adressées au ministre vénézuélien des affaires
                étrangères et au secrétaire d’Etat aux affaires étrangères et représentant permanent du
                Royaume-Uni auprès de l’Organisation des Nations Unies par le Secrétaire général de
                l’Organisation des Nations Unies, annexe 5 de la requête introductive d’instance.
                   3 Voir, par exemple, l’article 33 du traité de paix avec la Roumanie, signé à Paris, le

                10 février 1947, RTNU, vol. 42, p. 3.

                                                                                                       44




4 Ord_1205.indb 85                                                                                           20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (décl. tomka)                          496

                cela ressort clairement de l’intitulé de cet instrument : « Accord tendant à
                régler le différend … relatif à la frontière entre le Venezuela et la Guyane
                britannique ». Il est vrai que la question de la validité de la sentence arbi-
                trale de 1899 4 fait partie intégrante de ce différend qui, ainsi que le
                confirme l’article I de l’accord de Genève, est « survenu … du fait de la
                position du Venezuela, qui soutient que la sentence arbitrale de 1899 …
                est nulle et non avenue ».
                   4. Dans sa requête introductive d’instance, le Guyana s’est attaché à la
                question de la validité de la sentence arbitrale de 1899 ; il prie notamment
                la Cour de
                     « dire et juger que :
                     a) la sentence de 1899 est valide et revêt un caractère obligatoire pour
                         le Guyana et le Venezuela, et que la frontière établie par ladite
                         sentence et l’accord de 1905 est valide et revêt un caractère obli-
                         gatoire pour le Guyana et le Venezuela ;
                     b) le Guyana jouit de la pleine souveraineté sur le territoire situé entre
                         le fleuve Essequibo et la frontière établie par la sentence arbitrale
                         de 1899 et l’accord de 1905, et que le Venezuela jouit de la pleine
                         souveraineté sur le territoire situé à l’ouest de ladite frontière ; que
                         le Guyana et le Venezuela sont tenus au respect mutuel, plein et
                         entier, de leur souveraineté et de leur intégrité territoriale sur la
                         base de la frontière établie par la sentence arbitrale de 1899 et
                         l’accord de 1905 » 5.
                   5. C’est sur la base de ces demandes, telles que formulées par le Guyana
                dans sa requête, que la Cour a, en 2018, intitulé l’affaire, inscrite à son
                rôle général sous le no 171, « Sentence arbitrale du 3 octobre 1899 (Guyana
                c. Venezuela) » 6.
                   6. En se déclarant compétente pour connaître de l’affaire, la Cour
                donne l’occasion au défendeur d’étayer sa position suivant laquelle la sen-
                tence arbitrale de 1899 est nulle et non avenue. En effet, la question de
                savoir si cette dernière est valide, comme le soutient le Guyana, ou si elle
                est nulle et non avenue, comme l’avance le Venezuela, est une question
                juridique par excellence. Nul autre organe n’est mieux placé pour se pro-
                noncer sur cette question qu’un organe judiciaire. Près de soixante années
                d’efforts visant à résoudre ce différend, survenu du fait de la position du
                Venezuela, ont démontré qu’aucun accord n’était possible entre les Par-
                ties en ce qui concerne le statut juridique de la sentence arbitrale de 1899.
                Le Secrétaire général de l’Organisation des Nations Unies a pris une
                   4 Le texte de la sentence rendue par le tribunal arbitral en date du 3 octobre 1899

                est reproduit dans Nations Unies, Recueil des sentences arbitrales, vol. XXVIII,
                p. 333‑339.
                   5 Requête introductive d’instance du Guyana, par. 55. Il est plutôt inhabituel pour le

                demandeur de prier la Cour de déterminer sur quelle portion du territoire le défendeur jouit
                de la souveraineté.
                   6 Sentence arbitrale du 3 octobre 1899 (Guyana c. Venezuela), ordonnance du 19 juin

                2018, C.I.J. Recueil 2018 (I), p. 402.

                                                                                                         45




4 Ord_1205.indb 87                                                                                             20/12/21 15:50

                         sentence arbitrale du 3 octobre 1899 (décl. tomka)              497

                bonne décision lorsqu’il a, en application du paragraphe 2 de l’article IV
                de l’accord de Genève, choisi l’organe judiciaire principal des Nations
                Unies comme moyen de règlement du différend.
                   7. Il est important que les Parties comprennent que, si la Cour venait à
                déclarer nulle et non avenue la sentence arbitrale de 1899, comme le sou-
                tient le Venezuela, il lui faudrait disposer d’éléments de preuve et d’argu-
                ments supplémentaires pour parvenir à un règlement complet du différend.
                A défaut, la Cour ne serait pas en mesure de déterminer le tracé de la
                frontière en litige entre les deux pays. En pareille hypothèse, le Secrétaire
                général de l’Organisation des Nations Unies pourrait être appelé à exercer
                de nouveau le pouvoir qu’il tient du paragraphe 2 de l’article IV de l’ac-
                cord de Genève afin de choisir un autre des moyens de règlement paci-
                fique énoncés à l’article 33 de la Charte des Nations Unies.


                (Signé) Peter Tomka.




                                                                                          46




4 Ord_1205.indb 89                                                                              20/12/21 15:50

